DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 7/21/22.

Election/Restrictions
Applicant’s election without traverse of species 1, figs 1-22b in the reply filed on July 21, 2022 is acknowledged.
Applicant recites that claims 1-8,10-13, 15-22 and 24-28 reads on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 15-22 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13 and 22 require that the actuator is activated by an input signal. At the instant, the claim is indefinite since it does not provide the proper structure that creates this input signal, since the signal is not just “pop” from nowhere. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 10,550,611 to Och.

    PNG
    media_image1.png
    519
    1005
    media_image1.png
    Greyscale

Och discloses an exterior door handle assembly for a vehicle door (fig 10). The assembly comprises a base portion (col. 12 line 21), and a handle portion (10) that includes a base end (by 16), a swing end (by 18), and a grasping portion (14) disposed between the base end and the swing end.
Wherein, the handle portion is movable between a recessed position (fig 10), where the grasping portion of the handle portion is recessed so as to be not graspable by a user, and a deployed position (fig 11), where the grasping portion of the handle portion protrudes outward to be graspable by the user.
The assembly also comprises a connector (72) having (i) a first end (end near 16) pivotally connected to the base end of the handle portion and (ii) a second end (end near 18) movably coupled with the swing end of the handle portion.
Wherein, the first end of the connector is pivotally attached at a first connecting link (20), and the second end of the connector is pivotally attached at a second connecting link (32). 
An actuator (42, 44) including a motor that is electrically operable in response to an input signal (from a vehicle controller, i.e. remote transmitting device) to move the handle portion to the deployed position.
When the handle portion is at the deployed position, the swing end of the handle portion is manually movable further outward to actuate a door latch of the vehicle (fig 12).

    PNG
    media_image2.png
    420
    807
    media_image2.png
    Greyscale

Och also discloses that when the handle portion (14) is at a recessed position, a base end of the handle portion (by 16) is manually movable inward to cause a swing end (by 18) to move outward to move the handle portion towards a deployed position without operation of a motor (during an emergency or motor malfunction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,550,611 to Och in view of US Pat No 6,390,264 to Torii et al (Torii).
Och fails to disclose that the actuator includes a gear drivingly engaged with the motor, wherein the gear comprises a gear portion, an engaging end arranged coaxially with said gear portion, and a coupler disposed therebetween. Och shows that the actuator is located within a housing and that the motor will operate a member that then move the connector (72). 

    PNG
    media_image3.png
    697
    629
    media_image3.png
    Greyscale

Torii teaches that it is well known in the art to provide an actuator that includes a gear drivingly engaged with a motor (1) for driving a member (4) in response to the motor operation. Torii teaches that is known in the art to provide the gear as one that comprises a gear portion (24), an engaging end (26) arranged coaxially with the gear portion, and a coupler (25) disposed therebetween. The gear portion and the engaging end are capable of being of different hardness, and wherein the coupler is more flexible than the gear portion and the engaging end. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator described by Och with a gear, as taught by Torii, in order to provide the best structure to transfer the movement from the motor to the handle.

Claim(s) 1-3, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,123,687 to Pfeiffer et al (Pfeiffer) in view of US Pat No 9,605,452 to Yoshino et al (Yoshino).

    PNG
    media_image4.png
    509
    1082
    media_image4.png
    Greyscale

Pfeiffer discloses an exterior door handle assembly for a vehicle door. The assembly comprises a handle portion (1) that includes a base end, a swing end, and a grasping portion disposed between the base end and the swing end.
Wherein, the handle portion is movable between a recessed position (fig 1), where the grasping portion of the handle portion is recessed so as to be not graspable by a user, and a deployed position (fig 2), where the grasping portion of the handle portion protrudes outward to be graspable by the user.
The assembly also comprises a connector (15) having (i) a first end (end near pivot 13) pivotally connected to the base end of the handle portion and (ii) a second end (end near pivot 14) movably coupled with the swing end of the handle portion.
Wherein, the first end of the connector is pivotally attached at a first connecting link (left link 6), and the second end of the connector is pivotally attached at a second connecting link (right link 6). 
When the handle portion is at the deployed position, the swing end of the handle portion is manually movable further outward to actuate a door latch of the vehicle.
However, Pfeiffer fails to disclose that the assembly further comprises a base portion to dispose the handle portion; and an actuator including a motor that is electrically operable in response to an input signal to move the handle portion to the deployed position.

    PNG
    media_image5.png
    617
    1299
    media_image5.png
    Greyscale

Yoshino teaches that it is well known in the art to provide a handle assembly that comprises a base portion (11) to accommodate a handle portion (12) and an actuator (50) that includes a motor (51) that is electrically operable in response to an input signal (from 13) to move the handle portion to a deployed position, a gear portion (53, 54) and an actuator arm (30).

First, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Pfeiffer with a base portion, as taught by Yoshino, in order to protect and position the handle assembly in a safe place.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Pfeiffer with an actuator, as taught by Yoshino, in order to automatically move the handle to the deployed position.

Claim(s) 1-3, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 to Xin et al (Xin) in view of DE 102016112689 to Butt et al (Butt).

    PNG
    media_image6.png
    564
    1021
    media_image6.png
    Greyscale

Xin discloses an exterior door handle assembly for a vehicle door. The assembly comprises a handle portion (100) that includes a base end (at 110), a swing end (at 120), and a grasping portion disposed between the base end and the swing end.
Wherein, the handle portion is movable between a recessed position (fig 1), where the grasping portion of the handle portion is recessed so as to be not graspable by a user, and a deployed position (fig 5), where the grasping portion of the handle portion protrudes outward to be graspable by the user.
The assembly also comprises a connector (700) having (i) a first end (at 400) pivotally connected to the base end of the handle portion and (ii) a second end (at 500) movably coupled with the swing end of the handle portion.
Wherein, the first end of the connector is pivotally attached at a first connecting link (600), and the second end of the connector connected to a second connecting link (800). 
When the handle portion is at the deployed position, the swing end of the handle portion is manually movable further outward to actuate a door latch of the vehicle (fig 6).
First, Xin fails to disclose that the assembly further comprises a base portion to dispose the handle portion. 

    PNG
    media_image7.png
    512
    1032
    media_image7.png
    Greyscale

Butt teaches that it is well known in the art to provide a handle assembly that comprises a base portion (12) to accommodate a handle portion (11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Xin with a base portion, as taught by Butt, in order to protect and position the handle assembly in a safe place.

Second, Xin fails to disclose that the second end of the connector is pivotally attached to the 2nd connecting link. Xin discloses that they are connected.
Butt teaches that it is well known in the art to provide a connector (21) that has both ends pivotally attached to respective connecting links (22.1, 22.2) for aiding in the movement of the connector in order to move the handle toward the deployed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connector described by Xin pivotally attached to the link, as taught by Butt, in order to aid and prevent anything during the transfer movement to the handle portion.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 to Xin et al (Xin) in view of DE 102016112689 to Butt et al (Butt) and further in view of US Pat No 10,550,611 to Och.
Xin, as modified by Butt, fails to disclose that when the handle portion is at a recessed position, a base end of the handle portion is manually movable inward to cause a swing end to move outward to move the handle portion towards a deployed position without operation of a motor.

    PNG
    media_image2.png
    420
    807
    media_image2.png
    Greyscale

Och teaches that it is well known in the art to, when a handle portion (14) is at a recessed position, a base end of the handle portion (by 16) is manually movable inward to cause a swing end (by 18) to move outward to move the handle portion towards a deployed position without operation of a motor (during an emergency or motor malfunction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle portion described by Xin, as modified by Butt, to be able to manually move the handle portion toward the deployed position, as taught by Och, in order to be able to move the handle portion during an emergency or malfunction.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 to Xin et al (Xin) in view of DE 102016112689 to Butt et al (Butt) and further in view of US Pat No 6,390,264 to Torii et al (Torii).
Xin, as modified by Butt, fails to disclose that the actuator includes a gear drivingly engaged with the motor, wherein the gear comprises a gear portion, an engaging end arranged coaxially with said gear portion, and a coupler disposed therebetween.  

Torii teaches that it is well known in the art to provide an actuator that includes a gear drivingly engaged with a motor (1) for driving a member (4) in response to the motor operation. Torii teaches that is known in the art to provide the gear as one that comprises a gear portion (24), an engaging end (26) arranged coaxially with the gear portion, and a coupler (25) disposed therebetween. The gear portion and the engaging end are capable of being of different hardness, and wherein the coupler is more flexible than the gear portion and the engaging end. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator described by Xin, as modified by Butt, with a gear, as taught by Torii, in order to provide the best structure to transfer the movement from the motor to the handle.

Claim(s) 8, 13, 15, 16, 18-22, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 to Xin et al (Xin) in view of DE 102016112689 to Butt et al (Butt) and further in view of WO 2008129003 to Rothstein et al (Rothstein).
Xin, as modified by Butt, fails to disclose that the assembly comprises a bellcrank that is coupled to a door latch and a bellcrank link to pivotally connect the bellcrank to the swing end. Xin just discloses that the assembly will operates a door latch.

    PNG
    media_image8.png
    932
    1012
    media_image8.png
    Greyscale

Rothstein teaches that it is well known in the art to provide a handle assembly with a bellcrank (51) that is pivotally mounted to a base portion (80) and coupled to a door latch and a bellcrank link (49) to pivotally connect the bellcrank to a swing end of a handle portion (3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Xin, as modified by Butt, with a bellcrank, as taught by Rothstein, in order to operatively connect the handle portion to the door latch.

Claim(s) 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 to Xin et al (Xin) in view of DE 102016112689 to Butt et al (Butt), WO 2008129003 to Rothstein et al (Rothstein) and further in view of US Pat No 10,550,611 to Och.
Xin, as modified by Butt and Rothstein, fails to disclose that when the handle portion is at a recessed position, a base end of the handle portion is manually movable inward to cause a swing end to move outward to move the handle portion towards a deployed position without operation of a motor.
Och teaches that it is well known in the art to, when a handle portion (14) is at a recessed position, a base end of the handle portion (by 16) is manually movable inward to cause a swing end (by 18) to move outward to move the handle portion towards a deployed position without operation of a motor (during an emergency or motor malfunction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle portion described by Xin, as modified by Butt and Rothstein, to be able to manually move the handle portion toward the deployed position, as taught by Och, in order to be able to move the handle portion during an emergency or malfunction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 19, 2022